Title: Jonathan Williams, Jr., to the American Commissioners, 5 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 5. 1777.
The Books upon Cavalry did not arrive till to day, they were therefore too late for the Mere Bobie. I shall now put them on board of the Massachusetts, where, as she has 14 Guns and is a very good sailor, I imagine they will be equally safe. Count Polouski and his two companions will also embark in this Ship, the Capt. requires only their Stores which will be ten Guineas each. I told the Count that agreeable to your orders I should make provision for him, but that as you had not mentioned the other two, I did not think myself justifiable in advancing for them, he said he understood that the passage for all three was to be provided, and that he had spoken of them to you; but to avoid all difficulty, he would give me an order on Mr. Beaumarchais for the twenty Guineas, and You might either make use of the Draft or destroy it as you may think proper. I thought you would not be pleased with my refusal of his Bill, so consented without hesitation.
I have had several woolen Drapers Tailors and shoemakers with me, and I find that I can make you 10,000 Suits Cloaths at about the same price those at paris will cost you when transported hither. I have examined the quality of several Cloths that have been shewn to me, and find that at the same price you have given I can have very near if not quite as good, but I can’t get the Tricot here, nor indeed do I intend to get all the Cloth here, but as it will require a months time to have it from the manufacturers it will be better to buy as much as will keep my Tailors employd ’till it can be had. I want the models very much, please to enquire if they are sent.
The Shoes, to have them made of the best Leather (which comes from Mr. DeChaumonts manufacture) will cost 4 l.t., perhaps I can get a sold [sol] or two off; I believe I could have them made for 3 l.t., but it would be with great Imposition, and it appears to me too important an article to send slight ones. I shall make some more saving in the Holsters. I intend also to put 100 Sadles in hand if I can contract at 20 l.t. which I dont dispair of. In most of these operations I shall be obliged to deal for Cash, in the Workmanship I certainly must, but I will endeavour to pass my Bills on you at as long a date as I can.
If I should not be able to get the Tricot Conveniently may I make the Waistcoat and Breeches of Cloth? I realy believe they will be better by all the Difference. I have the honour to be with the greatest Respect Gentlemen Your most [torn] most hum [torn]
Jona Williams.
The Honble The Commissioners of the United States
 
Addressed: The Honourable / Silas Deane Esqr. / rue Royale / a Paris
Notation: Mr. Williams June 5th. 1777
